Wyly, J.
The defendant, who was convicted of the offense of oppression and extortion in office, and sentenced to a fine of three hundred and ten dollars, has appealed from the judgment against him.
The first ground of defense urged in the brief of defendant is: the *188granel jury wliich indicted him was not legally organized, being the grand jury oí which Frank was foreman, and organized by Judge Braugim while acting under the appointment of Judge! Atocha, the presiding judge of said court. It is well settled that objections of this character must 1)0 made before going into the trial, which was not done in this case. Besides, there is nothing in the record showing when the grand j my was organized and by whom. The indictment was found on the fifteenth of June, 1875, and it. wu,s returned into court, ’oc-orded and hied, on the twenty-first of June, 1875. During all of this time, wo will take, judicial notice that Judge Braugim was the judge of said court by commission issued to him by the (iovernor after the death of Judge Atocha.
The next objection is presented in a bill of exceptions which defendant took to the niling of the court refusing to allow him to challenge peremptorily four jurors.
Section 997 of the lievisod Statutes provides that “in all criminal prosecutions in this Hiato for any crime the punishment af which may he imprisonment at bard labor fora term of twelve mouths or more, tin' defendant in such prosecution shall he entitled to challenge peremptorily and without showing any cause any number of pirors not exceeding twelve; and this, whether such imprisonment shall he peremptory, or within the discretion of the court.”
The punishment for the offense charged in the caso at bar is not imprisonment at hard labor; it is merely a line, or imprisonment, or both at the. discretion of the court. "Revised Statutes, section 8(i8. Defendant was not entitled to challenge peremptorily the jurors, because nis ease does not come within the provision of section 997 allowing' it. The constitutional objection raised by the defendant to the discrimination between grave and minor offense's in regard to the light of peremptory challenges is not perceived.
The next objection urged in the- brief is the bill of exceptions taken by the defendant to a. city ordinance offered and l’cccived in evidence on the part of the prosecution.
To the bill of exceptions the judge adds : “The objection was only us to the effect of the evidence offered, and not to its admissibility.” As the ordinance is not annexed to the bill nor contained in the record, this court of'■course' can have no knowledge as to ¡is character or effect. As its admissibility was not questioned when it was received, there is no error of which the defendant can claim relief.
There are other bills of exceptions in the record, but as they are not urged by the defendant, they will no! be' noticed.
Wo see no error in the case.
Judgment affirmed.
liehearing refused.